BARFIELD, Judge.
On March 12, 1985, this court issued its order to the trial court to supply those portions of the record that support its order denying post-conviction relief. We further ordered the trial court to determine the date the order was served on the appellant.
We have received a certificate from the clerk of the circuit court which fails to *226establish precisely when the order was served on appellant, Mike Newgent. We therefore presume appellant’s motion for rehearing was timely, and as a result this appeal is timely.
No portions of the record have been received to support the denial of relief.
Since the appellant’s claims, if true, would merit relief, the denial of relief is REVERSED and the case is REMANDED to the trial court to hold an evidentiary hearing to establish whether appellant is entitled to post-conviction relief.
THOMPSON and ZEHMER, JJ., concur.